Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 07/18/2022. This Action is made FINAL.
Claims 3, 10, and 17 are cancelled. 
Claims 1-2, 4-9, 11-16, and 18-20 are pending for examination.

Regarding the objection(s) to the drawing(s), the examiner finds applicant’s amendment(s) to FIG. 2-FIG. 4, FIG. 6-FIG. 10, and FIG. 12 on 07/18/2022 acceptable and withdraws the objection(s) to the drawing(s).   
The objections to FIG. 5, FIG. 11, and FIG. 13-FIG. 15 are maintained for the reasons outlined below under “Drawings”.

Regarding the objection(s) to the specification, the examiner finds applicant’s amendment(s) to the specification filed 07/18/2022 acceptable and withdraws the objection(s) to the specification.   
However, a new grounds of objection has been made to the specification, outlined below.

Regarding the Means plus function invocation under 35 U.S.C. §112(f), the examiner finds the amendment(s) to the claim(s) filed 07/18/2022 provide sufficient structure to overcome the means plus function invocation for “an input module”.
However, the examiner finds the amendment(s) to the claim(s) do not provide sufficient structure to overcome the means plus function invocation for “a processing device”. Specifically, “a processing device” is recited as a separate element from the input module, where the processor is tied only to the input module and not the processing device.
Although applicant’s remarks clearly indicate the intention to avoid claim interpretation under 35 U.S.C. § 112(f), the limitations fail to recite sufficient structure to perform the claimed function and applicant has not presented a persuasive argument showing that “a processing device” is a well-understood and sufficient structure to perform the claimed function. 
The examiner recommends amending the claim language to clarify the structure of the processing device in relation to the input module, in order to avoid claim interpretation under 35 U.S.C. § 112(f). 
For example: 
“A system for facilitating transfers of control among a user and a control system, comprising: 
an input module having a processor configured to acquire a set of user preferences, the set of user preferences relating control states to contexts, the control states including at least a manual control state, an autonomous control state  and a semi-autonomous control state, the set of user preferences including a ranking of a preference of the user to transition between control states in a given context state; [[and]] 
 the processor configured to...”
Supported by FIG. 2, FIG. 3, and the following excerpt(s):
¶[0053]: “FIG. 2 illustrates aspects of an embodiment of a computer system 30 that is in communication with, or is part of, the on-board computer system 20, and that can perform various aspects of embodiments described herein. The computer system 30 includes at least one processing device 32, which generally includes one or more processors for performing aspects of methods described herein”.
¶[0057]: “The system memory 34 can include at least one program product 42 having a set (e.g., at least one) of program modules that are configured to carry out functions of the embodiments described herein”.

Regarding the rejection of claims 1-2, 4-9, 11-16, and 18-20 under 35 U.S.C §102, applicant’s arguments have been fully considered and are persuasive in that Frazzoli fails to disclose all of the amended limitations. Regarding the rejection of claims 1-2, 4-9, 11-16, and 18-20 under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“Frazzoli does not disclose or suggest a system for automatically making transfer of control (TOC) decisions based on a set of user preferences including a ranking of preferences for transitioning between control states in a given context state, as recited in claim 1. Furthermore, Frazzoli does not disclose or suggest a system for making TOC decisions based on a user model indicating a probability that the user prefers a control state transition based on the ranking”, (Remarks, page 11)
Regarding point a, Frazzoli discloses the amended limitation, at least in part. Frazzoli discloses  “a set of user preferences including a ranking of preferences for transitioning between control states in a given context state” for at least a manual mode of driving and an autonomous mode of driving. Frazzoli discloses a mixed mode controller, implemented as a processor operating according to program instructions (an  input module having a processor), that is configured to receive occupant/user preferences (configured to acquire a set of user preferences), the preferences relating to the vehicles environment such as urban areas and crowded areas (the set of user preferences relating control states to contexts), and a preference for a manual driving mode in urban or crowded areas (the control states including at least a manual control state) and a preference for an autonomous driving mode in non-urban and non-crowded areas (an autonomous control state [...]). Frazzoli further discloses that other preferences may be expressed for other driving modes, such as a semi-autonomous mode. Frazzoli, see at least ¶[043], ¶[047], ¶[058] (structure); ¶[043], ¶[079]: (environment); ¶[0115], ¶[0116], ¶[0146], ¶[0148], ¶[0149] (user preference); ¶[067]-¶[073], ¶[077] (manual, semi-autonomous, autonomous); FIG. 4; Abstract, ¶[0104], ¶[0106], ¶[0141], ¶[0142] (probability of transitioning to the second control state, optimal mode. 
Additionally, Frazzoli discloses “a system for making TOC decisions based on a user model indicating a probability that the user prefers a control state transition based on the ranking”. Frazzoli discloses the mixed mode controller uses algorithmic analysis to describe a probabilistic graphical model for mode transitions, such as shown in FIG. 4, where the probabilities of all the arrows are summed to one (the TOC policy utilizing a user model indicating a probability that the user prefers a control state transition), based on user/occupant preferences for specific driving modes in certain areas, i.e. context states (in a current context state), such as preferring a manual driving mode in urban areas or crowded areas, where the transition with the highest probability is the optimal mode such that the probabilities constitute a ranking (the probability based on the ranking ). Frazzoli, see at least Abstract, ¶[009], ¶[010], ¶[0149] (TOC based on preferences and current state); ¶[043], ¶[0115], ¶[0116], ¶[0146], ¶[0148], ¶[0149] (user preference); ¶[0115] (actions); FIG. 4; FIG. 5; ¶[0115], ¶[0148], ¶[0149] (TOC policy); Abstract, ¶[0104], ¶[0106], ¶[0141], ¶[0142] (probability of transitioning to the second control state, optimal mode).
Although Frazzoli suggests other preferences may be expressed, Frazzoli fails to explicitly disclose a user preference for a semi-autonomous driving mode in a given context state. Regarding this limitation, applicant’s arguments are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.

“Claims 8 and 15 recite features similar to claim 1, and are novel and patentable for at least the reasons discussed in conjunction with claim 1. Claims 2, 4, 7, 9, 11, 14, 16 and 18, on their own merits and in view of their dependence on claims 1, 8 and 15, are novel and patentable over Frazzoli...
For at least the above reasons, Frazzoli and Koga do not disclose or suggest the features of claim 1... 
Accordingly, claim 1 is novel and patentable over Frazzoli and Koga, whether considered individually or in combination. Claims 8 and 15 recite features similar to claim 1, and are novel and patentable for at least the reasons discussed in conjunction with claim 1. Claims 5, 6, 12, 13, 19 and 20, on their own merits and in view of their dependence on claims 1, 8 and 15, are novel and patentable over Frazzoli”, (Remarks, pages 12-13)
Regarding point b, for at least the reasons outlined above regarding the rejection of independent claim 1 under 35 U.S.C. §103, similar independent claims 8 and 15 are also rejected under 35 U.S.C. §103. Further, for at least the reasons outlined above regarding the rejection of independent claims 1, 8, and 15, dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 are also rejected under 35 U.S.C. §103.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "70" and "78" have both been used to designate the Look-up Table (LUT) of FIG. 5. Reference character “70” should be removed from FIG. 5 based on the amended specification filed 07/18/2022, ¶[0082].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Additionally, the drawings are objected to because:
  FIG. 11: Steps 133, 134, 135, 136, 137 are mislabeled and block 138 is missing based on previous FIG. 11 and ¶[00113]-¶[00114] of the specification; Blocks 133, 134, 135, 136, 137, and 138 should be re-labeled accordingly
FIG. 13: the difference between a “1” and a “+1” for transitions between the C states is unclear/not illustrated; “1” should be replaced with “+1”
FIG. 14: the difference between a “1” and a “+1” for transitions between the C states is unclear/not illustrated; “1” should be replaced with “+1”
FIG. 15: the difference between a “1” and a “+1” for transitions between the C states is unclear/not illustrated; “1” should be replaced with “+1”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
¶[0094] states “"Model U" ("MU") refers to a user model such as the model 90, which provides probability values corresponding to the probability that a user would choose a certain control state given a set of context states”, should read —"Model U" ("MU") refers to a user model such as the model [[90]]70, which provides probability values corresponding to the probability that a user would choose a certain control state given a set of context states. —.
Appropriate correction is required.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
Claim 1 recites “the set of user preferences including a ranking of a preference of the user to transition between control states in a given context state”, should read — the set of user preferences including a ranking of a preference of the user to transition between the control states in a given context state —. 
Independent claims 8 and 15 recite limitations similar to those of claim 1 and are therefore objected to on the same basis, as outlined above. 
	
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“device”) that is coupled with functional language (“configured to”) without reciting sufficient structure (e.g. “processor”, see FIG. 2, ¶[0053], and ¶[0057]) to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
 “a processing device configured to...” or “a processing device for executing...” recited in claim(s) 1, 2, 5, 6, 7, 15, 16, 19.
For the purposes of examination, the examiner will take a processing device as the processor implementing the input module using instructions stored in a memory (previously recited in amended claim 1), based on FIG. 2, FIG. 3, and the following excerpt(s):
¶[0053]: “FIG. 2 illustrates aspects of an embodiment of a computer system 30 that is in communication with, or is part of, the on-board computer system 20, and that can perform various aspects of embodiments described herein. The computer system 30 includes at least one processing device 32, which generally includes one or more processors for performing aspects of methods described herein”.
¶[0057]: “The system memory 34 can include at least one program product 42 having a set (e.g., at least one) of program modules that are configured to carry out functions of the embodiments described herein”.
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “wherein the processing device is configured to generate a user model based on the set of user preferences” renders the claim indefinite because it is unclear whether the generated user model of claim 2 is the same as or different from the user model recited in claim 1. 
For the purposes of examination, the examiner will take “wherein the processing device is configured to generate a user model based on the set of user preferences, the user model configured to predict a user action when the control system is operating in the current context state” as — wherein  the user model is configured to predict a user action when the control system is operating in the current context state —, based on similar dependent claims 9 and 16.
Dependent claim 7 inherits and does not cure the deficiencies of claim 2 and is therefore rejected on the same basis as outlined above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4, 7-9, 11, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli et al. (WO 2019/046204 A1) in view of Rosati et al. (US 2020/0264608 A1), henceforth known as Frazzoli and Rosati, respectively.
Frazzoli was first cited in a previous Office Action

Regarding claim 1, Frazzoli discloses:
A system for facilitating transfers of control among a user and a control system, comprising: 
(Frazzoli, 
see at least FIG.1; FIG. 2; FIG. 4; Abstract; ¶[005];
A method and driving system (A system) for transitioning between various driving modes (for facilitating transfers of control) that include manual and autonomous driving modes (among a user and a control system))

an input module having a processor configured to acquire a set of user preferences, the set of user preferences relating control states to contexts, the control states including at least a manual control state, an autonomous control state [and a semi-autonomous control state], the set of user preferences including a ranking of a preference of the user to transition between control states in a given context state; and 
(Frazzoli, 
See at least ¶[043], ¶[047], ¶[058] (structure); ¶[043], ¶[079]: (environment); ¶[0115], ¶[0116], ¶[0146], ¶[0148], ¶[0149] (user preference); ¶[067]-¶[073], ¶[077] (manual, semi-autonomous, autonomous); FIG. 4; Abstract, ¶[0104], ¶[0106], ¶[0141], ¶[0142] (probability of transitioning to the second control state, optimal mode);
The mixed mode controller, a processor operating according to program instructions (an  input module having a processor), is configured to receive occupant/user preferences (configured to acquire a set of user preferences), the preferences relating to the vehicles environment such as urban areas and crowded areas (the set of user preferences relating control states to contexts), and a preference for a manual driving mode in urban or crowded areas (the control states including at least a manual control state), a preference for an autonomous driving mode in non-urban and non-crowded areas (an autonomous control state [...]), and where other preferences may be expressed for other driving modes, including semi-autonomous ([and a semi-autonomous control state]);
The mixed mode controller uses algorithmic analysis to describe a probabilistic graphical model for mode transitions, such as shown in FIG. 4, where the probabilities of all the arrows are summed to one, and where the transition with the highest probability is the optimal mode such that the probabilities constitute a ranking (the set of user preferences including a ranking of a preference of the user to transition between control states) based on user/occupant preferences for specific driving modes in certain areas, i.e. context states (in a given context state), such as preferring a manual driving mode in urban areas or crowded areas)

a processing device configured to automatically perform, during operation of a semi-autonomous system: 
(Frazzoli, 
See at least ¶[043], ¶[047], ¶[058] (structure); ¶[067]-¶[073], ¶[077] (manual, semi-autonomous autonomous); ¶[078] (during operation of  a semi-autonomous system);
The mixed mode controller, a processor operating according to program instructions (a processing device), is configured to drive partially manually (configured to automatically perform, during operation of a semi-autonomous system) while adhering to driving preferences)

generating a transfer of control (TOC) policy based on the set of user preferences and a current context state, the TOC policy prescribing transitions between control states in response to actions performed during the operation, the TOC policy utilizing a user model indicating a probability that the user prefers a control state transition in a current context state, the probability based on the ranking; 
(Frazzoli, 
See at least Abstract, ¶[009], ¶[010], ¶[0149] (TOC based on preferences and current state); ¶[043], ¶[0115], ¶[0116], ¶[0146], ¶[0148], ¶[0149] (user preference); ¶[0115] (actions); FIG. 4; FIG. 5; ¶[0115], ¶[0148], ¶[0149] (TOC policy); Abstract, ¶[0104], ¶[0106], ¶[0141], ¶[0142] (probability of transitioning to the second control state, optimal mode);
The mixed mode controller determines appropriate transitions (generating a transfer of control (TOC) policy) based on an occupant/user preference for a manual driving mode in urban or crowded areas, an occupant/user preference for an autonomous driving mode in non-urban and non-crowded areas, and a current driving mode (based on the set of user preferences and a current context state), where the mixed mode controller determines appropriate transitions between control states (the TOC policy prescribing transitions between control states) based on analyzing occupant/user behaviors from sensors in the vehicle (in response to actions performed during the operation);
The mixed mode controller uses algorithmic analysis to describe a probabilistic graphical model for mode transitions, such as shown in FIG. 4, where the probabilities of all the arrows are summed to one (the TOC policy utilizing a user model indicating a probability that the user prefers a control state transition), based on user/occupant preferences for specific driving modes in certain areas, i.e. context states (in a current context state), such as preferring a manual driving mode in urban areas or crowded areas, where the transition with the highest probability is the optimal mode such that the probabilities constitute a ranking (the probability based on the ranking))

based on an action performed by the user or the control system, determining based on the TOC policy whether to perform a transition from a current control state to a second control state; and 
(Frazzoli, 
See at least FIG. 4; FIG. 5; ¶[033], ¶[081], ¶[0115] (transition based on occupant request, i.e. gesture or actions, automatic detection, server command); ¶[0115], ¶[0148], ¶[0149] (TOC policy); Abstract, ¶[055], ¶[0105], ¶[0106] (current control state to next control state); ¶[0104], ¶[0110], ¶[0115] (mode transition sequence based on occupant); 
Based on an occupant request, such as a gesture or action, automatic detection, and/or a server command (based on an action performed by the user or the control system), the mixed mode controller determines, using the user/occupant preferences as a factor (determining based on the TOC policy), whether to transition from a current driving mode to the next driving mode (whether to perform a transition from a current control state to a second control state) or a sequence of driving modes to reach a final determined driving mode)

in response to the TOC policy prescribing the transition, transitioning from the current control state to the second control state.  
(Frazzoli, 
See at least FIG. 4; FIG. 5; ¶[0115], ¶[0148], ¶[0149] (TOC policy); Abstract, ¶[0104], ¶[0106] (transitioning to the second control state);
The mixed mode controller determines the next driving mode for the vehicle based on the user/occupant preferences (in response to the TOC policy prescribing the transition), and sends a mode transition command to transition to the next driving mode (transitioning from the current control state to the second control state)).

Although Frazzoli discloses that other operator preferences may be expressed for driving modes (Frazzoli, ¶[0149]), Frazzoli fails to explicitly disclose the set of user preferences relating control states to contexts, the control states including at least a manual control state, an autonomous control state and a semi-autonomous control state, the limitation bolded for emphasis. That is, Frazzoli fails to explicitly disclose a user preference for a semi-autonomous control state in a given context.
However, in the same field of endeavor, Rosati teaches:
[an input module having a processor configured to acquire a set of user preferences, the set of user preferences relating control states to contexts, the control states including at least a manual control state, an autonomous control state] and a semi-autonomous control state, [the set of user preferences including a ranking of a preference of the user to transition between control states in a given context state; and]
(Rosati, 
See at least FIG. 1, ¶[0134], ¶[0135]: (processor); FIG. 6, FIG. 7, ¶[0156]-¶[0166]: (user preferences based on road); ¶[0030], ¶[0031], ¶[0032], ¶[0074]: (manually, semi-autonomously, fully autonomously); ¶[0022], ¶[0113], ¶[0116], ¶[0117]: (user preference for semi-autonomous driving given a road condition context);
Where the driver assistance apparatus, including a processor ([an input module having a processor]), is configured to acquire user preferences ([configured to acquire a set of user preferences]) relating driving mode preferences to road conditions ([the set of user preferences relating control states to contexts]), where the driving modes include manual and semi-autonomous but can also include fully autonomously (the control states including at least a manual control state, an autonomous control state] and a semi-autonomous control state);
Where the driver assistance apparatus recommends a driving mode to the driver based on the user preference, requiring the driver assistance apparatus to rank the driving modes in order to determine the preferred driving mode for the given context ([the set of user preferences including a ranking of a preference of the user to transition between control states in a given context state; and])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Frazzoli with the features of Rosati because “...the method may further comprise, that the driving mode decision support is one of at least driving-manually, driving-semi-autonomously, or driving-fully-autonomously. This may have the benefit, that a user may select between one or more driving modes between fully manual and fully autonomously. For example, a user driver might enjoy having the steering wheel under his manual control, whereas, at the same instance, he would prefer leaving the velocity decision to be calculated by the device performing this method. This might have the benefit, in one example, that the velocity decision might be taken based on optimizing the protection of the environment” (Rosati, ¶[0031]). That is, the features taught by Rosati allow the driver to have a semi-autonomous control mode as a preference. 

Regarding claim 8, the claim limitations recite a method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above.

	Regarding claim 15, the claim limitations recite a vehicle control system having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 15, Frazzoli further teaches:
A vehicle control system comprising: 
(Frazzoli, 
See at least FIG. 1; FIG. 2; ¶[079], ¶[082] (installed on the AV system);
The mixed mode controller may be part of the AV system (A vehicle control system))

a memory having computer readable instructions; and 
(Frazzoli, 
See at least FIG. 1; ¶[079], ¶[082], ¶[0175] (memory storing instructions);
The mixed mode controller is implemented using instructions stored in memory (a memory having computer readable instructions))

a processing device for executing the computer readable instructions, the computer readable instructions controlling the processing device to perform:...
(Frazzoli, 
See at least FIG. 1; ¶[079], ¶[082], ¶[0175] (memory storing instructions executed by a processor);
The mixed mode controller is implemented by a processor (a processing device) executing instructions stored in memory (a memory having computer readable instructions) to perform the recited functions (the computer readable instructions controlling the processing device to perform:...))

automatically, during operation of a vehicle by a user,...
(Frazzoli, 
See at least FIG. 4; ¶[067]-¶[073] (manual mode driving); ¶[0174] (first driving mode includes a manual driving mode);
Where the first driving mode includes a manual driving mode and the next driving mode includes an autonomous driving mode, i.e. the current state is operation of the vehicle by the driver (automatically, during operation of a vehicle by a user,...)).


Regarding claim 2, Frazzoli and Rosati teach the system of claim 1. Frazzoli further teaches:
the processing device is configured to generate a user model based on the set of user preferences, the user model configured to predict a user action when the control system is operating in the current context state.
(Frazzoli, 
See at least FIG. 4; FIG. 5; ¶[043], ¶[047], ¶[058] (structure); ¶[0141] (probabilistic graphical model based on factors described within disclosure); ¶[043], ¶[0115], ¶[0116], ¶[0146], ¶[0148], ¶[0149] (user preference for different areas); 
See claim 2 interpretation based on the rejection under 35 U.S.C. 112(b), above.
The mixed mode controller uses algorithmic analysis to describe a probabilistic graphical model for mode transitions, such as shown in FIG. 4, where the probabilities of all the arrows are summed to one, based on user/occupant preferences, wherein the probabilistic graphical model for mode transitions (the user model) predicts a driving mode transition, e.g. a user/occupant request to transition, equivalent to a user action (is configured to predict a user action), based on the current driving mode and context state, e.g. urban areas or crowded areas (when the control system is operating in the current context state)).

Regarding claim 9, the claim limitations recite a method having limitations similar to those of claim 2 and is therefore rejected on the same basis, as outlined above.

Regarding claim 16, the claim limitations recite a vehicle control system having limitations similar to those of claim 2 and is therefore rejected on the same basis, as outlined above.


Regarding claim 4, Frazzoli and Rosati teach the system of claim 1. Frazzoli further teaches:
wherein the TOC policy is generated according to a Markov decision process (MDP).
(Frazzoli, 
See at least FIG. 4; Abstract, ¶[009], ¶[010], ¶[0149] (TOC based on preferences and current state); ¶[0141] (probabilistic graphical model based on factors described within disclosure); ¶[0142] (Markov model);
The mixed mode controller determines appropriate driving mode transitions, as shown in FIG.4 (the TOC policy is generated), using algorithmic analysis to assign transition probabilities to each arrow where the probabilities of all the arrows are summed to one, using a Markov model and the current driving mode (according to a Markov decision process (MDP))).

Regarding claim 11, the claim limitations recite a method having limitations similar to those of claim 4 and is therefore rejected on the same basis, as outlined above.

Regarding claim 18, the claim limitations recite a vehicle control system having limitations similar to those of claim 4 and is therefore rejected on the same basis, as outlined above.

Regarding claim 7, Frazzoli and Rosati teach the system of claim 2. 
the processing device is further configured to acquire interaction data representing interactions between the user and the control system during the operation, 
(Frazzoli, 
See at least FIG. 4; FIG. 5; ¶[043], ¶[047], ¶[058] (structure); ¶[0115] (observed occupant characteristics); ¶[0115], ¶[0116], ¶[0146] (inferred user behavior);
The mixed mode controller (the processing device) observes the user/occupant using various types of sensors in the vehicle (is further configured to acquire interaction data representing interactions between the user and the control system) during operation of the vehicle (during the operation))
determine one or more updates to the user preferences based on the interaction data, and update the user model based on the updated preferences.
(Frazzoli, 
See at least FIG. 4; FIG. 5; ¶[043], ¶[047], ¶[058] (structure); ¶[0115] (observed occupant characteristics); ¶[0115], ¶[0116], ¶[0146] (inferred user behavior); ¶[005], ¶[0166] (updated preference information specific to the user/occupant); ¶[0141] (probability of transition derived from data of user preferences);
The mixed mode controller determines updated preference information (determine one or more updates to the user preferences) based on the observation data of the user/occupant (based on the interaction data), and determines the probability of transitions between driving modes, shown in FIG. 4, (and update the user model) based on the updated user preferences, inferred from the observation data (based on the updated preferences)).

Regarding claim 14, the claim limitations recite a method having limitations similar to those of claim 7 and is therefore rejected on the same basis, as outlined above.


Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli and Rosati, as applied to claims 1, 8, and 15, above, and in further view of Koga (US 2017/0261947 A1), henceforth known as Koga.
Koga was first cited in a previous Office Action.

Regarding claim 5, Frazzoli and Rosati teach the system of claim 1. Frazzoli further teaches:
the processing device is further configured to perform, based on the set of user preferences, estimating at least one of a cognitive load and [a sensory load] on the user when interacting with the control system.
(Frazzoli, 
See at least FIG. 4; FIG. 5; ¶[043], ¶[047], ¶[058] (structure); ¶[043], ¶[0115], ¶[0116], ¶[0146], ¶[0148], ¶[0149] (user preferences including inferred behaviors); ¶[005], ¶[031], ¶[086], ¶[0151] (cognitive load, medical emergency, asleep, intoxicated);
The mixed mode controller determines (the processing device is further configured to perform), based on inferred behaviors of the occupant, i.e. user preferences (based on the set of user preferences), whether the driver is in a medical emergency, intoxicated, or asleep, i.e. a cognitive load of the user (estimating at least one of a cognitive load and [state] on the user) based on the controller’s observation of the driver (when interacting with the control system)).
Although Frazzoli discloses the use of audio prompts, video detection, and/or occupant confirmation to safely transition between driving modes (Frazzoli, ¶[0128]), the combination of Frazzoli and Rosati fails to explicitly teach estimating a sensory load on the user when interacting with the control system, the limitation bolded for emphasis.
However, in the same field of endeavor, Koga teaches:
[the processing device is further configured to perform, based on the set of user preferences, estimating at least one of a cognitive load and] a sensory load [on the user when interacting with the control system.]
(Koga,
See at least FIG. 1, ¶[0010], ¶[0013], ¶[0047] (structure); Abstract, ¶[0003], ¶[0014] (sound reproduction based on driver’s state of mind and driver’s historical response, i.e. user preferences); FIG. 4, FIG. 5, FIG. 7, ¶[0050], ¶[0051], ¶[0053] (associating sound type and volume with a driver’s drowsiness); 
The ECU, implemented by a computer executing a program ([the processing device is further configured to perform]), based on history data on a response from a driver, i.e. user preferences ([based on the set of user preferences]), determines a drowsiness of the driver and a corresponding  sound and volume ([estimating at least one of a cognitive load and] a sensory load [on the user]) when the driver interacts with the ECU ([when interacting with the control system])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Frazzoli and Rosati with the feature of estimating at least one of a cognitive load and a sensory load on the user of Koga because “...The disclosure provides an information providing device and a non-transitory computer readable medium storing an information providing program that can make a more appropriate operation proposal for an in-vehicle component in such a manner as to match a driver's intention as the providing of information while restraining the driver from being burdened” (Koga, ¶[0008]), “...Thus, the operation proposal for the in-vehicle component that matches the driver's intention can be made while restraining the driver from being burdened” (Koga, ¶[0014]).

Regarding claim 12, the claim limitations recite a method having limitations similar to those of claim 5 and is therefore rejected on the same basis, as outlined above.

Regarding claim 19, the claim limitations recite a vehicle control system having limitations similar to those of claim 5 and is therefore rejected on the same basis, as outlined above.


Regarding claim 6, Frazzoli, Rosati, and Koga teach the system of claim 5. Koga further teaches:
generating the TOC policy includes calculating a reward function associated with a notification presented by the control system, the reward function based on the cognitive load and/or the sensory load, 
(Koga,
See at least Abstract, ¶[0009] (reward function with a dispersion threshold); ¶[0015], ¶[0016], (dispersion threshold that maximizes the optimal action value function); Abstract, ¶[0003], ¶[0014] (sound reproduction based on driver’s state of mind and driver’s historical response); FIG. 4, FIG. 5, FIG. 7, ¶[0050], ¶[0051], ¶[0053] (associating sound type and volume with a driver’s drowsiness);
The ECU utilizes a reward function (generating the TOC policy includes calculating a reward function) associated with a sound reproduction of the vehicle system (associated with a notification presented by the control system), where the reward function includes historical data of the driver’s sounds selections and volumes and associated drowsiness (the reward function based on the cognitive load and/or the sensory load))

the processing device configured to present the notification to the user in response to a value of the reward function exceeding a selected value.
(Koga,
See at least Abstract, ¶[0009] (reward function with a dispersion threshold); ¶[0015], ¶[0016], (dispersion threshold that maximizes the optimal action value function); Abstract, ¶[0003], ¶[0014] (sound reproduction based on driver’s state of mind and driver’s historical response); FIG. 4, FIG. 5, FIG. 7, ¶[0050], ¶[0051], ¶[0053] (associating sound type and volume with a driver’s drowsiness); FIG. 11A, ¶[0079] (display proposal);
The ECU (the processing device) outputs the sound reproduction proposal through in-vehicle components to the driver (configured to present the notification to the user) when the dispersion threshold is below a threshold, which maximizes the optimal action value function, i.e. a maximum value of the reward function (user in response to a value of the reward function exceeding a selected value)).

Regarding claim 13, the claim limitations recite a method having limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined above.

Regarding claim 20, the claim limitations recite a vehicle control system having limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fields et al. (US 10935974 B1) discloses a vehicle having the capability to navigate according to various levels of autonomous capabilities, the vehicle having a different set of autonomous competencies at each level. In certain situations, the vehicle may shift from one level of autonomous capability to another. The shift may require more or less driving responsibility from a human operator. Sensors inside the vehicle collect human operator parameters to determine an alertness level of the human operator. An alertness level is determined based on the human operator parameters and other data including historical data or human operator-specific data. Notifications are presented to the user based on the determined alertness level that are more or less intrusive based on the alertness level of the human operator and on the urgency of an impending change to autonomous capabilities. Notifications may be tailored to specific human operators based on human operator preference and historical performance.
Vijaya Kumar et al. (US 2017/0355377 A1) discloses a system for analyzing driver fitness to drive with consideration given to any of various conditions such as driver drowsiness, fatigue, and anxiety. The system includes a processing hardware unit, and a non-transitory computer-readable storage device comprising various modules to determine if the driver is impaired. The modules include an input interface module that, when executed by the processing unit, receives sensor data indicating a present driver health factor. A database module includes pre-established driver-profile data particular to a driver. And the modules include an activity module that, when executed by the processing unit, obtains the driver-profile data and the sensor data, and determines based on the present health factor and the pre-established driver-profile data, fitness of the driver to drive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668